Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Amendments and arguments are not persuasive over 35 U.S.C. 101 rejections. The amendments include additional elements such as generic computer components and additional steps for manipulating data using a computer. Accordingly, these amendments are not sufficient to overcome the abstract idea rejections.
Examiner recommends adding limitation such as automatically “…re-writing or replacing the determined faulty microservice to address the failure.” See Applicant’s specification paragraph 0042. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of collecting, analyzing, manipulating and reporting data without significantly more. See Berkheimer (Fed. Cir. 2018).
	Claim 1 recites the following:
	A method of troubleshooting a computing application in a distributed computing environment, the method comprising: [Additional elements that do not amount to more than the judicial exception, i.e., computer.]
	modeling an application domain of the computing application as a two-dimensional array of cells, a first dimension of the array representing components or microservices of the application 
		wherein the modeling includes automatically generating the array by extracting information from one or more log files associated with each component of the computing application; [Abstract idea of manipulating data.]
	defining a troubleshooting goal as a target state of the application domain, the target state corresponding to a target cell in the array; [Abstract idea of defining data in an array.]
	providing an initial state of the application domain, the initial state corresponding to an initial cell in the array; [Abstract idea of initializing data.]
	using a reinforcement-learning-trained machine-learning algorithm to determine at least one solution path in the array between the initial cell and the target cell. [Abstract idea of analyzing data.]
	This judicial exception is not integrated into a practical application because the idea is not necessarily rooted in computer technology. A computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer. Accordingly, the claimed invention takes a general approach and applies it to an application of choice. This general approach could be applied to any application within or outside of computer technology. For example, the approach could be used for troubleshooting an insurance application for fraud, i.e., business method. ([“Berkheimer v. HP, Inc., 881 F.3d 1360, 125 USPQ2d 1649 (Fed. Cir. 2018), in which the patentee claimed methods for parsing and evaluating data using a computer processing system. The Federal Circuit determined that these claims were directed to mental processes of parsing and comparing data, because the steps were recited at a high level of generality and merely used computers as a tool to perform the processes. 881 F.3d at 1366, 125 USPQ2d at 1652-53.”]). MPEP 2106.04(a)(2) Mental Processes.

	Claim 2 recites the following:
	The method of claim 1, further comprising comparing failure data with the solution path to determine a failure point along the solution path. [Abstract idea of analyzing data.]
	This judicial exception is not integrated into a practical application because the idea is not necessarily rooted in computer technology. A computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer, processor, storage, etc.
	Claim 3 recites the following:
	The method of claim 2, further comprising generating a diagnostic message indicating the failure point as a failure reason or a solution suggestion responsive to the troubleshooting goal. [Abstract idea of displaying data.]
	This judicial exception is not integrated into a practical application because the idea is not necessarily rooted in computer technology. A computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer, processor, storage, etc.
	Claim 4 recites the following:

	This judicial exception is not integrated into a practical application because the idea is not necessarily rooted in computer technology. A computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer, processor, storage, etc.
	Claim 5 recites the following:
	The method of claim 4, further comprising comparing the failure data with the new solution path to determine a failure point along the new solution path. [Abstract idea of analyzing data.]
	This judicial exception is not integrated into a practical application because the idea is not necessarily rooted in computer technology. A computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer, processor, storage, etc.
	Claim 6 recites the following:

	This judicial exception is not integrated into a practical application because the idea is not necessarily rooted in computer technology. A computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer, processor, storage, etc.
	Claim 7 recites the following:
	The method of claim 4, further comprising iteratively repeating comparing the failure data with the new solution path, not determining a failure point along the new solution path, expanding the array, and determining another at least one new solution path, until a failure point is determined. [Abstract idea of analyzing and manipulating data.]
	This judicial exception is not integrated into a practical application because the idea is not necessarily rooted in computer technology. A computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer, processor, storage, etc.
	Claims 8-14 are rejected based on similar rationale given to claims 1-7.
	Claims 15-19 and 20 are rejected based on similar rationale given to claims 1-5 and 7, respectively.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D GIBSON whose telephone number is (571)431-0699. The examiner can normally be reached Monday - Friday 8:00 A.M.-4:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYCE P BONZO can be reached on (571)-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/JONATHAN D GIBSON/Primary Examiner, Art Unit 2113